 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   DESHAWN DESHAY LESLIE,                        1:19-cv-00366-GSA-PC
12                Plaintiff,                       ORDER ADDRESSING MOTION FOR
                                                   LEAVE TO AMEND AND
13         vs.                                     INFORMING PLAINTIFF HE HAS
                                                   LEAVE TO AMEND THE
14   JEREMY CLABORN, et al.,                       COMPLAINT ONCE AS A MATTER
                                                   OF COURSE
15                Defendants.                      (ECF No. 9.)
16                                                 ORDER DEEMING FIRST AMENDED
                                                   COMPLAINT PROPERLY FILED ON
17                                                 MAY 1, 2019
                                                   (ECF No. 10.)
18

19   I.     BACKGROUND
20          Deshawn Deshay Leslie (“Plaintiff”) is a state prisoner proceeding pro se and in forma
21   pauperis with this civil rights action pursuant to 42 U.S.C. ' 1983.        Plaintiff filed the
22   Complaint commencing this action on March 19, 2019. (Doc. 1.)
23          On May 1, 2019, Plaintiff filed motion to amend the Complaint and a First Amended
24   Complaint. (ECF Nos. 9, 10.)
25   II.    LEAVE TO AMEND – RULE 15(a)
26          Under Rule 15(a) of the Federal Rules of Civil Procedure, a party may amend the
27   party=s pleading once as a matter of course at any time before a responsive pleading is served.
28   Otherwise, a party may amend only by leave of the court or by written consent of the adverse
                                                   1
 1   party, and leave shall be freely given when justice so requires. Fed. R. Civ. P. 15(a). Because
 2   Plaintiff has not amended the complaint, and no responsive pleading has been served in this
 3   action, Plaintiff has leave to file an amended complaint as a matter of course. Thus, Plaintiff’s
 4   motion to amend is resolved as moot, and the First Amended Complaint is deemed properly
 5   filed on May 1, 2019.
 6   III.      CONCLUSION
 7             Accordingly, it is HEREBY ORDERED that:
 8             1.    Plaintiff is informed that he has leave to amend the complaint once as a matter
 9                   of course;
10             2.    This order resolves Plaintiff's motion to amend the complaint, filed on May 1,
11                   2019; and
12             3.    Plaintiff’s First Amended Complaint is deemed properly filed on May 1, 2019.
13
     IT IS SO ORDERED.
14

15          Dated:   May 6, 2019                          /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
